                 Case 4:20-cv-01938-KAW Document 1-2 Filed 03/19/20 Page 1 of 3



             1   KEKER, VAN NEST & PETERS LLP
                 RACHAEL E. MENY - # 178514
             2   rmeny@keker.com
                 R. JAMES SLAUGHTER - # 192813
             3   rslaughter@keker.com
                 EUGENE M. PAIGE - # 202849
             4   epaige@keker.com
                 BROOK DOOLEY - # 230423
             5   bdooley@keker.com
                 IAN KANIG - # 295623
             6   ikanig@keker.com
                 JASON GEORGE - # 307707
             7   jgeorge@keker.com
                 633 Battery Street
             8   San Francisco, CA 94111-1809
                 Telephone:     415 391 5400
             9   Facsimile:     415 397 7188

         10      Attorneys for Defendant
                 LYFT, INC.
         11

         12
                                             UNITED STATES DISTRICT COURT
         13
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
         14
                                         SAN FRANCISCO OR OAKLAND DIVISION
         15

         16      JOHN ROGERS, on behalf of himself and         Case No. ____________________
                 all others similarly situated,
         17                                                    DECLARATION OF IAN KANIG IN
                                Plaintiff,                     SUPPORT OF DEFENDANT LYFT,
         18                                                    INC.’S NOTICE OF REMOVAL; WITH
                        v.                                     ATTACHED EXHIBITS A-F
         19
                 LYFT, INC.,                                   Removed from the Superior Court for the State
         20                                                    of California, County of San Francisco,
                                Defendant.                     Case No. CGC-20-583685
         21
                                                               Removed pursuant to the Class Action
         22                                                    Fairness Act of 2005, 28 U.S.C.§ 1332(d).

         23                                                    Date Filed:     March 12, 2020

         24                                                    Date Removed: March 19, 2020

         25

         26

         27

         28

                               DECLARATION OF IAN KANIG IN SUPPORT OF DEFENDANT LYFT, INC.’S
                                                    NOTICE OF REMOVAL
                                                Case No. ____________________
1376088.v2
                   Case 4:20-cv-01938-KAW Document 1-2 Filed 03/19/20 Page 2 of 3



             1                                  DECLARATION OF IAN KANIG

             2          I, Ian Kanig, declare as follows:

             3          1.      I am an attorney licensed to practice law in the State of California and am an

             4   attorney at the law firm of Keker, Van Nest & Peters LLP, counsel for Defendant Lyft, Inc.

             5   (“Lyft”). I submit this declaration in support of Lyft’s Notice of Removal pursuant to 28 U.S.C. §

             6   1446(a). I have personal knowledge of the facts set forth herein and, if called upon as a witness, I

             7   could testify competently under oath thereto.

             8          2.      Attached hereto as Exhibit A is a true and correct copy of the complaint that

             9   Plaintiff John Rogers (“Plaintiff”) filed against Lyft in the Superior Court of the State of

         10      California for the County of San Francisco, Case No. CGC-20-583685 (“State Court Action”).

         11             3.      Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s Civil Case

         12      Cover Sheet that was filed in the State Court Action.

         13             4.      Plaintiff did not serve Lyft with process in the State Court Action, so there is no

         14      summons or proof of service of summons available to include with this removal notice.

         15             5.      Attached hereto as Exhibit C is a true and correct copy of the Notice to Plaintiff of

         16      Initial Case Management Conference issued by the Court in the State Court Action.

         17             6.      Attached hereto as Exhibit D is a true and correct copy of the “Plaintiff’s Notice

         18      of and Memorandum in Support of His Ex Parte Application for an Emergency Preliminary

         19      Injunction” served by Plaintiff on Lyft. Attached hereto as Exhibit E is a true and correct copy

         20      of the Declaration of Shannon Liss-Riordan in support of Plaintiff’s aforementioned filing.

         21      Attached hereto as Exhibit F is a true and correct copy of the Proposed Order in support of

         22      Plaintiff’s aforementioned filing.

         23             7.      Attached hereto as Exhibit G is a true and correct copy of the docket sheet in the

         24      State Court Action.

         25      ///

         26      ///

         27      ///

         28      ///

                                DECLARATION OF IAN KANIG IN SUPPORT OF DEFENDANT LYFT, INC.’S
                                                     NOTICE OF REMOVAL
                                                 Case No. ____________________
1376088.v2
                  Case 4:20-cv-01938-KAW Document 1-2 Filed 03/19/20 Page 3 of 3



             1          I declare under penalty of perjury under the laws of the United States of America that the

             2   foregoing is true and correct and was executed on March 19, 2020 at Berkeley, California.

             3
                                                                     ______________________
             4                                                       IAN A. KANIG
             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

                               DECLARATION OF IAN KANIG IN SUPPORT OF DEFENDANT LYFT, INC.’S
                                                    NOTICE OF REMOVAL
                                                Case No. ____________________
1376088.v2
